DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed July 27, 2020 are acceptable by the Examiner of record.

Information Disclosure Statement
The two (2) information disclosure statements (IDS) submitted on July 27, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obviousness with respect to a semiconductor device comprising amongst other limitations: a memory transistor having a gate coupled to the word line, a drain coupled to the bit line and a source line coupled to the common line; and a logic circuit including a logic transistor having a gate, a drain and a source, wherein the gate of the memory transistor has a gate electrode layer formed on a gate dielectric layer, the gate dielectric layer including a first insulating layer and a first ferroelectric (FE) material layer, the gate of the logic transistor has a gate electrode layer formed on a gate dielectric layer, the gate dielectric including a second insulating layer and a second FE material layer, and wherein a thickness of the gate electrode layer of the logic transistor is greater than a thickness of the gate electrode layer of the memory transistor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D COLEMAN whose telephone number is (571)272-1856.  The examiner can normally be reached on M-F Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/William Coleman/Primary Examiner, Art Unit 2895